significant index no department of the treasury internal_revenue_service washington d c aug sib f ht the tax_exempt_and_government_entities_division re dear on date your authorized representative requested a ruling on behalf of the trustees of the above-named pension_plan the plan regarding the application of sec_413 of the internal_revenue_code code in determining the deductibility of contributions made to the plan for the plan_year ending on date ruling requested specifically you have asked whether contributions of dollar_figure to the plan that were made for the plan_year ended date are fully deductible under sec_404 and sec_413 of the code facts the plan is a collectively bargained multiemployer defined benefit pension_plan as defined under sec_414 of the code that was established pursuant to sec_302 of the taft-hartley act u s c sec_186 the plan i is qualified under sec_401 of the code the plan is sponsored by the laborers district council the council on behalf of laborers these locals are affiliates of the laborers international union of ' the plan covers employees who generally work for employers who belong to _ thel industry laborers or trustees of whom half are designated by the council and half by the association respectively the plan is governed by a six-member board_of the association either as - currently the plan covers approximately active workers retirees and beneficiaries and inactive vested participants approximately employers contribute to the plan pursuant to the terms of various collective bargaining agreements negotiated between either the association or individual employers and the laborers’ local unions that represent their workers each agreement requires an employer to contribute a negotiated fixed amount to the plan for each hour that an employee is paid wages the negotiated contribution rate for all employer groups effective date was dollar_figure per hour subsequently the contribution rate was increased for some employer groups to dollar_figure per hour effective date and for other employer groups to dollar_figure per hour effective date the valuation_date for the plan is january the first day of the plan_year for the plan_year the plan’s actuary determined that the expected contributions for the year would be dollar_figure the deductible limit determined under sec_404 for the year was calculated to be dollar_figure the actual contributions made to the plan for the plan_year totaled dollar_figure for the plan_year the expected contributions were determined based upon the number of active employees in the plan the contribution rate in effect for the plan_year and total hours assumed to be worked by each employee the number of active employees in the plan was based upon the number of employees who had at least one pension credit the number of active employees thus determined for the plan_year wa sec_311 the contribution rate for the plan_year was dollar_figure per hour the same for all participating employees the total hours assumed to be worked by each employee for the plan_year was big_number historical figures based on the ratio of total annual contributions over average contribution rates for the plan years showed that the average hours worked during a year based on a 10-year average was big_number applicable law sec_404 of the code provides for limitations on tax deductions that may be taken for contributions to a qualified_plan or trust sec_413 of the code provides rules for collectively bargained pension plans and plans maintained by more than one employer sec_413 of the code provides that sec_413 applies to plans maintained pursuant to an agreement which the secretary of labor finds to be a collective bargaining agreement between employee_representatives and one or more employers and to each trust which is part of such plan sec_413 of the code provides modified rules for determining whether collectively bargained plans satisfy statutory requirements including participation nondiscrimination exclusive benefit rules vesting and funding in addition modifications are made to the determination of the deductible limitation under sec_404 of the code as well as to the way the liability is determined for excise_taxes arising under sec_4971 and sec_4972 due to accumulated funding deficiencies and to non- deductible contributions respectively sec_413 of the code provides for the following in the determination of the deductible limit under sec_404 each applicable limitation provided by sec_404 shall be determined as if all participants in the plan were employed by a single employer the amounts contributed to or under the plan by each employer who is a party to the agreement for the portion of his taxable_year which is included within such a plan_year shall be considered not to exceed such a limitation if the anticipated employer contributions for such plan_year determined in a manner consistent with the manner in which actual employer contributions for such plan_year are determined do not exceed such limitation if such anticipated contributions exceed such a limitation the portion of each such employer's contributions which is not deductible under sec_404 shall be determined in accordance with regulations prescribed by the secretary sec_4219 of erisa entitles an employer that withdraws from a multiemployer_plan to prepay the outstanding amount of the unpaid annual withdrawal_liability payments plus any accrued interest in whole or in part without penalty g_c_m advised that contributions to a multiemployer_plan were not deductible under section sec_404 of the code because the contributions exceeded the deductible limit under the terms of the collective bargaining agreement at issue in g_c_m the contributions were required to be a fixed dollar amount per year in 170_f3d_1267 cir affg 108_tc_178 the tenth circuit affirmed the tax court’s disallowance of deductions for post year end contributions to a multiemployer_plan holding that the payment was on account of the previous taxable_year under sec_404 only if a deduction for that taxable_year was consistent with the plan’s anticipatory treatment of the payment the tenth circuit provided an exposition of sec_413 in the context of how sec_413 relates to the deductible limitation under sec_404 for a defined benefit multiemployer_plan the tenth circuit stated f 3d pincite that planwide compliance with deduction limits for the plan_year is determined ex ante at the beginning of the plan_year working from the terms of collective bargaining agreements and past contribution levels the plan estimates what contributions it will receive ‘for such plan_year ’ if that estimate is not greater than the planwide limit every employer is then free without any further determination and regardless of subsequent events to deduct all the contributions it makes ‘for the portion of his taxable_year which is included within such a plan_year analysis the taxpayer represents that the plan is a taft-hartley plan maintained pursuant to an arrangement that is a collective bargaining agreement between employee_representatives and one or more employers therefore according to the taxpayer’s representations the provisions of sec_413 apply to the plan for the plan_year beginning date the limitations under sec_404 that applied to the plan was determined as of the date valuation_date as if all employees under the plan were employed by a single employer as required under sec_413 as of the date valuation_date the amount of contributions that were expected to be made to the plan for the plan_year pursuant to the terms of the collective bargaining agreements were also determined for the plan_year both the expected contributions and the valuation of the plan were based on the same number of employees for the plan_year the amount of expected contributions was less than the deductible limitation under sec_404 calculated as of the valuation_date sec_413 provides that if anticipated contributions to the plan determined in a manner consistent with the way the actual contributions are determined for the plan_year do not exceed the deductible limit under sec_404 then the actual contributions made to the plan by each employer for the portion of the employer's tax_year which is included within the plan_year are considered not to exceed the applicable limitation under sec_404 the facts in the instant case are distinguishable from the facts under g_c_m the expected contributions under the plan are less than the deductible limitation under sec_404 whereas under the facts of g_c_m the expected contributions to the plan exceeded the deductible limitation under sec_404 under the facts of g_c_m the collectively bargained contribution was a single fixed annual dollar amount as required under the terms of the collective bargaining agreement accordingly the anticipated contribution to the plan was the fixed annual dollar amount the actual contributions made for the years under consideration in g_c_m were equal to the anticipated contributions however the collectively bargained contribution requirement exceeded the deductible limit under sec_404 therefore because the anticipated contributions were in excess of the deductible limit the exception provided under sec_413 did not apply g_c_m appropriately concluded that the portions of the actual contributions that exceeded the deductible limits for the years under consideration were nondeductible -- in the case at hand the expected or anticipated contributions to the plan totaled dollar_figure for the plan_year this amount was determined as of the valuation_date in a manner consistent with the manner in which actual contributions to the plan was determined based on the same assumptions ie number of participants number of hours worked and hourly rates under the bargaining agreements with the difference being that the expected or anticipated contributions were based on anticipated levels of work at anticipated hourly rates rather than on the actual number of hours worked and the actual hourly rates the big_number hours assumed to be worked per participant for the plan_year was below the 10-year historical average hours of big_number a chart prepared by the plan’s actuary demonstrated that only once in did the average number of hours worked fall below big_number prior to that year the average hours worked ranged from approximately big_number to big_number subsequent to the average hours worked rose sharply to almost big_number in but then fell again to approximately big_number in and after a brief spike in the average to big_number in the average hours worked fell again to approximately big_number in in full consideration of these facts it would appear that a more reasonable approximation to the expected hours worked for the plan_year would be a figure closer to the 10-year average of big_number the contributions that would be expected for using an assumption of big_number hours worked per participant would have been dollar_figure big_number x participants x dollar_figure contribution rate per participant this figure exceeds the originally computed amount of expected contributions the deductible limitation under sec_404 also determined as of the valuation_date at the beginning of the plan_year was dollar_figure the deductible limitation was in excess of the amount of expected or anticipated contributions even when the expected contributions are recalculated using an assumption of big_number hours worked per participant the actual contributions to the plan determined as of the end of the plan_year totaled dollar_figure therefore the actual contributions for the plan_year exceeded the deductible limit under sec_404 because the anticipated contributions as recalculated using an assumption of big_number hours worked did not exceed the deductible limit for the plan for the tax_year related to the plan_year in accordance with sec_413 the actual contributions made to the plan for the plan_year will not be considered to exceed the sec_404 deductible limitation this result agrees with the reasoning laid out in american stores conclusion the anticipated contributions to the plan for the plan_year beginning date when recalculated as described above do not exceed the limitations under sec_404 of the code therefore the actual contributions totaling dollar_figure for are deductible under sec_404 for the tax_year related to that plan_year this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this matter please contact sincerely waitin z f pens martin l pippins manager employee_plans actuarial group
